          Case 1:19-cv-03068-FYP Document 7 Filed 11/18/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

THE CENTER FOR REPRODUCTIVE                 )
RIGHTS,                                     )
                                            )
                             Plaintiff,     )       Civil Action No. 19-3068 RDM
                                            )
                             v.             )
                                            )
UNITED STATES DEPARTMENT OF                 )
HEALTH AND HUMAN SERVICES,                  )
                                            )
                             Defendant.     )
                                            )

                                  NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Marina Utgoff Braswell,

Assistant U.S. Attorney, as counsel of record for Defendant in the above-captioned case.


                                                    Respectfully submitted,

                                                    /s/ Marina Utgoff Braswell
                                                    MARINA UTGOFF BRASWELL
                                                    D.C. Bar # 416587
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    555 4th Street, N.W. – Civil Div.
                                                    Washington, D.C. 20530
                                                    (202) 252-2561
                                                    Marina.Braswell@usdoj.gov
